DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Claim Status
Claims 1-7 are pending.  Claim 1 is the sole independent claim.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed hot-dip galvanized steel sheet is Nakano et al. (US 2015/0072166 A1), hereinafter Nakano, originally of record in the Non-Final Rejection dated June 02, 2021.  Nakano teaches a steel sheet with a hot-dip Zn plated layer (galvanized) where the Zn layer is on a surface of the steel sheet ([0024]; Fig. 1) where the plated layer comprises in mass%: 1.0-22.0% Al, 1.3-10.0% Mg and the balance substantially of Zn and unavoidable impurities and Si added to the plating bath ([0085]), including a specific example in mass%: 11.0% Al, 3.0% Mg and 2.0% Si (Table 3 # 40; a prior art specific example within the claimed range anticipates the 
Nakano does not teach or suggest, alone or in combination with the prior art, the plated layer comprises structure I, which is a lamellar structure of layered Zn and Al phases alternately arranged and accounts for 5% or more by an area fraction in a cross-section layer of the plated layer, structure II (a granular Zn phase and a granular Al phase to cover structure I). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s claim amendments, filed February 28, 2022, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of October 29, 2021 have been withdrawn. 

Applicant’s claim amendments and arguments to the structural differences between Nakano and the claim limitations presently presented (particularly the specific details of structures I and II of claim 1) with respect to obviousness rejections have been fully considered and are persuasive.  The affidavit filed February 28, 2022 has been fully reviewed and considered, but does not warrant a contribution to the patentable distinction of the claim set over the prior art.  It does not provide reference to specific and practical results of unexpected or non-obvious results due to the processing difference it discusses in depth.  The 35 U.S.C. 103 rejections of October 29, 2021 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784